The major control of this decision is that "under the policies in question accidental death benefits were payable upon receipt of proof by Prudential that Wolfangel's death occurred 'as a result, directly and independently of all other causes, of bodily injuries, effected solely through external violent and accidental causes' and did not result 'directly or indirectly, from disease in any form.' " Subsidiarily it is that "a strict application of the doctrine that the accident must be the sole and independent cause of the death would probably always require a decision for the insurer." Recognizing this consideration and adopting a test of proximate causation enunciated by other courts, the majority opinion is that, because "but for the fall, no one knows the result," there was a jury issue on the question of whether Wolfangel's death resulted "solely from accidental causes and not from disease."
Beyond dispute is the fact that death would not have resulted but for the ravaging (and for this case, fatal) presence of this "very treacherous disease." One expert for plaintiff and both for defendant agree that the fall was a "minor thing" and played no part in the death. Dr. Kamman, another of plaintiff's experts, averred that death resulted "from a rapidly ascending syphilis of his spinal cord which was precipitated by * * * the injury." Conceding that and admitting that in some instances application of the test of proximate causation is correct for the purposes explained, yet a finding that the fall was a sole and independent cause of death is but judicial annulment of a plain and legitimate condition of the contract.
In Mair v. Equitable L. Assur. Society, 193 Minn. 565, 568,259 N.W. 60, 61, the existing deficiency was a "dormant kidney stone * * * wholly harmless unless dislodged," as it was by the accident. Therein, we followed the theory of Silverstein v. Metropolitan L. Ins. Co. 254 N.Y. 81, 171 N.E. 914, and, paraphrasing, *Page 444 
submitted that "when the abnormality was so remote in its potential mischief that common speech would call it not disease or infirmity but at most a predisposing [but latent] tendency, the fact that it started and was made operative by violence so that death resulted did not prevent the violence from being considered the sole cause of the death." Taking plaintiff's evidence in its most favorable light, as we must on this appeal, it is impossible for me to accede to the view that Wolfangel's condition was not a disease but "at most a predisposing tendency." It is admitted that immediately and probably for some time before the fall tests would have shown the disease rampant in his body though no visible symptoms were manifest. Dr. Kamman's testimony is that it is "speculative" whether Wolfangel would ever have developed symptoms. The other testimony is that he would.
In the Mair case the defect was quiescent; its only contribution was to make the insured more vulnerable to trauma. It had not, as here, filled his anatomy, particularly his blood stream, with myriads of active agents of destruction such as spirochaeta. For Wolfangel, they were an active, predominant, and direct cause of death.
Let the rule of this case become methodic, and there will be no similar case wherein recovery can be denied as matter of law. However plain and direct may be the contribution of disease as cause of death, it must yet be said that a question of fact remains as to whether it made any contribution. I cannot go to that extreme and thereby join in abdication of the judicial function and duty of applying contracts as the parties make them. It is a minor consideration that the result will be for many cases the conversion of accident into life insurance. *Page 445